The plaintiff in error, hereinafter called defendant, was convicted in the county court of Muskogee county, on a charge of having unlawful possession of intoxicating liquor, to wit, 28 gallons of corn whisky, and his punishment fixed at a fine of $100 and confinement in the county jail for a period of 60 days.
The officer, before searching defendant's premises, obtained a search warrant describing the premises of the defendant as set forth in the syllabus of this case. In the case of Burleson v. State, 47 Okla. Cr. 412, 288 P. 989, and Ogle v. State,47 Okla. Cr. 4, 288 P. 1000, this court held that a description similar to the one in the case at bar was too vague and indefinite to authorize the search of defendant's premises thereunder.
The evidence having been obtained by an unlawful search of defendant's premises, it was error for the trial court to overrule the motion to suppress the evidence. For the reasons stated, the cause is reversed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 205